Citation Nr: 0014432	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-10 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from December 1988 to 
June 1995.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to an increased rating, 
in excess of 30 percent, for the appellant's service-
connected bipolar disorder.

A hearing was held before the RO in October 1998.  A 
transcript of the hearing testimony has been associated with 
the claims file.

It is noted that the rating assigned in this case is the 
initial rating assigned.  As such, the holding and guidance 
of the case Fenderson v. West, 12 Vet. App. 119 (1999), is 
for application.  In view of the grant below, the Board will 
allow the RO to assign an effective date.  This will prevent 
any prejudice to the appellant.  If the veteran ultimately 
disagrees with the effective date of the increased rating, a 
notice of disagreement should be submitted to the RO.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the appellant's claim.

2. The appellant's service-connected bipolar disorder, most 
recently, is shown to be productive occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to multiple symptoms with difficulty adapting to 
worklike situations.

3. Total occupational and social impairment is not shown, nor 
is significant memory loss or grossly appropriate behavior 
shown.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for a 70 percent evaluation, but no more, for 
bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the appellant 
has presented a claim which is not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claim.  Generally, an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish well groundedness.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).

Likewise, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, such that no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
The evidentiary assertions of the veteran are presumed 
credible for making this determination.  In adjudicating well 
grounded claims, the Board determines whether (1) the weight 
of the evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim. The veteran prevails in either event.  However, if 
the weight of the evidence is against the appellant's claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of a 
disability, including the effects on ordinary activity.  38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, 
entitlement to service connection has been established 
already and an increase in the disability rating is at issue, 
the present level of disability is of present concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation (see 38 C.F.R. §§ 4.2, 4.41), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The most current clinical evidence of the present 
level of disability is the VA examination of November 1998.  
In addition, as noted above, as this appeal stems from the 
initial rating assigned, Fenderson, is for application.  As 
such, all pertinent evidence for the appeal period is for 
consideration.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  The RO has 
currently rated the appellant's bipolar disorder under DC 
9432.  The Board agrees that this is the appropriate 
Diagnostic Code in this case.

Service connection for bipolar disorder was granted in 
February 1998, with an initial evaluation of 10 percent.  In 
January 1999, the RO increased the appellant's evaluation to 
30 percent effective in November 1997.  A December 1997 VA 
examination indicated that the appellant drank heavily while 
in the military, a habit that began when she was a young 
teenager.  She indicated that hard drinking was accepted in 
the military provided that "you were able to get to work 
okay the next day."  She drank a twelve pack of beer and a 
half bottle of whiskey every night, and would sometimes 
become unconscious, later having no recollection of where she 
had been or what she had done.  From time to time, the 
appellant's friends urged her to get treatment for her self-
destructive behavior.  The appellant did not heed this advice 
and continued drinking, was promiscuous, and did anything 
"to get a high or a rush to forget what was going on, to be 
oblivious to what was going on."  

During active duty, she reported she first began to 
experience mood swings.  She would be active, happy and "on 
the go" for a week at a time, and then would have a 
depressed period for about three weeks.  The VA physician 
noted that this pattern had continued until the time of the 
December 1997 examination.  When the appellant was depressed, 
she cried twice a day, had a low energy level and did 
literally nothing.  She slept poorly for approximately three 
hours at night, and woke up feeling groggy and drained of 
energy.  She then napped for three or four hours during the 
day.  After she made her husband breakfast and sent her son 
to school, she spent the remainder of the day on the couch 
until her husband returned from work in the early evening.

The appellant reportedly had suicidal thoughts approximately 
twice a week.  The day before the examination, the appellant 
found herself in a room unable to remember the errand she set 
out to do.  The appellant had a close friend in her sister-
in-law, who she saw once a month.  A cousin of the 
appellant's was also a friend, although she saw her 
infrequently.  The appellant's sexual desire was low.  The 
examiner diagnosed her with bipolar disorder and alcohol 
dependence, with a Global Assessment of Functioning (GAF) 
score of 55.

In July 1998, the appellant was brought to the Gulf Coast 
Medical Center following an altercation with her mother, whom 
she had threatened to kill.  The appellant also threatened 
that she would jump out of a moving vehicle.  When the 
appellant arrived at the medical center, she appeared rigid, 
agitated and had "glazed eyes."  Treatment notes indicate 
that the appellant was depressed; however, she denied 
experiencing any delusions or hallucinations.  A diagnosis of 
bipolar disorder was indicated.  The appellant's history of 
sexual abuse and alcoholism was also noted by the examiner.

A July 1998 psychological evaluation conducted at Gulf Oaks 
Hospital by M. Horn, Ph.D. indicated that the appellant had 
mood swings which included a pervasive loss of interest in 
all activities, sleep disturbance, psychological agitation, 
disruption of thinking and concentration, and feelings of 
guilt and worthlessness.  It was noted that her mood would 
then swing to hyperactivity, pressured speech, racing 
thoughts, grandiosity and involvement in high-risk behaviors.  
She was extremely paranoid during these times.

As a result, the appellant has experienced extreme difficulty 
in maintaining activities of daily living.  She was unable to 
obtain and maintain employment; her social functioning was 
severely impaired; and she was unable to complete tasks due 
to lack of attention, concentration and desire.  Her marriage 
was at risk and her familial relationships were in an uproar.  
She was emotionally labile with bursts of rage and impairment 
of impulse control.  

There were repeated episodes of deterioration or 
decompensation, which precluded her from productive 
behaviors.  During these times, she was prone to social 
withdrawal and neglect of personal hygiene.  To date, 
medication had not stabilized her condition to the point that 
she was able to function within the normal bounds of 
activity.  Considerable outpatient counseling and medication 
were recommended to help stabilize her moods and improve her 
social functioning, in addition to regular monitoring for 
evidence of a thought disorder.  Dr. Horn diagnosed the 
appellant with both bipolar disorder and personality 
disorder.

The most recent evidence of the appellant's service-connected 
bipolar disorder is a November 1998 VA examination.  At that 
time, the appellant was casually dressed and had unkempt 
hair.  She appeared depressed and sullen.  She reported that 
"things have been going downhill [since 1997].  I can't 
work.  I have walked off of two jobs.  People make me too 
mad.  Even driving down the road when people cut in I get mad 
at them."  

The examiner noted that the medication the appellant was 
currently taking included both Zoloft and Depakote.  The 
rapid mood cycling the examiner noted in December 1997, the 
time of the last VA examination, had been replaced by 
continuous severe depression.  The appellant cried three 
times a day, and felt "choked up" six times a day.  A 
degree of psychomotor retardation was present, and the 
appellant reported that she "[could] sit and just stare into 
space for an hour without moving."  Her sleep was broken, 
and she stayed in bed for a total of twelve to thirteen hours 
per day.  The appellant said, "I don't get up earlier or 
stay up because there is no reason to.  I don't feel I have 
anything in front of me.  My life is nowhere.  I have nothing 
to live for.  I can't do anything for society.  I can't do 
anything.  I can't even go out in public.  I think people are 
talking about me, that I am no good, that I am a slut, that I 
am ugly."  

The appellant's appetite was poor, and she reported skipping 
breakfast and lunch.  Her comprehension was much worse than 
it used to be, and she found herself forgetting her errands 
several times a day.  She even reported forgetting whether 
she had taken her medication.  The appellant did nothing for 
fun and nothing pleased her.  She had low sexual desire; she 
also had a problem with anger and lost her temper a dozen 
times per day.  Suicidal thoughts occurred once a week with 
vague thoughts of overdosing or a car accident.  She found 
herself thinking that her family would be better off if she 
were dead as often as once a day.  The examiner found that 
she has never been able to establish good relationships.  For 
example, she has never had a long lasting friendship.  At 
times, the appellant idolized and then devalued people with 
whom she was in contact to the point that they no longer 
wanted to be in her company.  The GAF score was 45.

The appellant's claim for service connection for bipolar 
disorder was filed after the effective date of current 
regulations governing mental disorders; thus, former 
regulations are inapplicable.  Under applicable criteria, a 
100 percent rating contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  A 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is warranted if there 
is no occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is assigned if there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, DC 
9432 (1999).

With resolution of doubt resolved in the appellant's favor 
and after reviewing the applicable rating criteria, in 
combination with the reported objective findings and 
subjective complaints, the Board is of the opinion that a 70 
percent evaluation for bipolar disorder is warranted.  The 
most recent VA examination contained a GAF score of 45.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Although the GAF score does not fit neatly into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The Court, in Carpenter v. Brown, 8 Vet. 
App. 240 (1995), recognized the importance of the GAF score 
and the interpretations of the score.

Additionally, the most current evidence indicates that the 
appellant experiences deficiencies in her familial 
relationships.  Specifically, there is ongoing conflict with 
her mother, and the appellant is frequently irritable in her 
relationships with her husband and children.  She also has 
suicidal ideation approximately once a week and experiences 
near-continuous depression.  The appellant also exhibits 
impaired impulse control, illustrated by the incident when 
she threatened her mother.  She also has difficulty adapting 
to stressful circumstances, including work.  The appellant 
indicated that she had had three different jobs since 1995.  
It is the conclusion of the Board that the most recent 
symptoms are between those envisioned for the 50 percent and 
the 70 percent rating.  It is determined that they more 
nearly reflect those for the higher rating.  Accordingly, a 
70 percent rating for bipolar disorder is warranted.  
38 C.F.R. § 4.7.

On the other hand, the appellant does not exhibit symptoms 
required for a 100 percent disability rating, including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation or own name.

The Board has considered whether the claim warrants referral 
for extraschedular consideration, but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased evaluation to 70 percent, but no 
more, to bipolar disorder is granted, subject to the law and 
regulations governing the awards of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

